Citation Nr: 9927225	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  93-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.

This appeal arises from a January 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  That decision granted service 
connection for PTSD, assigning a 10 percent rating and a 
September 30, 1991 effective date.  The veteran appealed the 
assigned rating.  That decision also denied service 
connection for cysts, secondary to exposure to agent orange; 
the veteran did not appeal that determination.

In May 1996, during the pendency of this appeal, the RO 
increased the rating to 30 percent disabling.  Inasmuch as 
the grant of a 30 percent rating is not the maximum benefit 
for PTSD under the rating schedule, and as the veteran has 
not expressly indicated that he wishes to limit his appeal to 
that particular rating, the claim for an increased rating for 
that disability remains in controversy, and hence, is a 
viable issue for appellate consideration by the Board.  See 
AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The veteran's claim was remanded by the Board for further 
development in July 1995, November 1996, and December 1997.  
That development having been successfully completed, the 
claim has been returned to the Board for adjudication.

In a February 1999 statement, the veteran also disagreed with 
a January 1999 RO decision denying secondary service 
connection for alcohol dependence.  In a June 1999 decision, 
the RO found that its January 1999 decision was clearly and 
unmistakably erroneous; it was noted that service connection 
had been previously established for alcohol dependence by an 
RO decision in May 1996.  The RO also noted, however, that a 
compensable rating for the veteran's history of alcohol 
dependence is prohibited by law.  See Barela v. West, 11 Vet. 
App. 280, 283 (1998). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Under the former criteria the veteran's service-connected 
PTSD is manifested by psychoneurotic symptoms resulting in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment, from September 30, 1991.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD, from 
September 30, 1991, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court has 
held that when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to a conclusion that 
the current evidence on file is inadequate for proper rating 
purposes.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability ratings is the ability of the body as a 
whole, or of a system or organ of the body to function under 
the ordinary conditions of daily life, including employment.  
See 38 C.F.R. § 4.10.

The Court has held that at the time of an initial rating in 
an original claim separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson, at 126.  The 
Board notes the 30 percent rating for the veteran's service-
connected PTSD is effective September 30, 1991, the date of 
receipt of the veteran's application for compensation.  Thus, 
the Board will consider whether a higher rating is warranted 
subsequent to that date.

During a December 1991 VA psychiatric examination the veteran 
reported current symptomatology of hypervigilance and a 
startle response, flashbacks whenever he heard the sounds of 
a helicopter, and sleep disturbance.  He reported a serious 
alcohol problem, with a recent hospitalization.  He also gave 
a history of gradually gaining weight, having normal bowel 
function, and a normal libido.  He reported being married to 
the same woman for 25 years, and having four children.  Upon 
mental status examination his memory of recent and distant 
events was found to be normal, as were his interpretive 
skills.  The diagnosis was PTSD with sleep disturbance, 
alcoholism, exaggerated guarding, startle responses, and 
flashbacks triggered by helicopters.  The examiner noted that 
alcoholism was the veteran's most disabling and threatening 
disorder.  He indicated the veteran was mildly to moderately 
impaired.  No Global Assessment of Functioning (GAF) scale 
score was noted.

During a September 1995 VA psychiatric examination the 
veteran reported being released from his employment of 24 1/2 
years due to his alcoholism.  He also reported he was 
currently self-employed as a sandblaster.  He reported 
continuing to be married, continuing to gain weight, 
continuing nightmares and sleep disturbance, fatigue, and 
continuing startle response.  He reported his medication did 
not help.  He reported feeling close to his siblings.  The 
diagnosis was PTSD with secondary alcoholism.  The examiner 
indicated the veteran reported he did not like group 
treatments, but did like individual treatment.  No GAF scale 
score was noted.

An October 1995 private psychiatric treatment report 
indicates the veteran reported alcohol problems prior to his 
active duty service, being hospitalized in the psychiatry 
unit for alcohol and interpersonal stress during his freshman 
year of college, prior to his active duty service.  No GAF 
scale score was noted.

During a November 1995 VA psychiatric examination the veteran 
reported taking Prozac as well as Ambien for sleep, which he 
reported did little good, having difficulty with self-
motivation, and not wanting to attend PTSD inpatient 
treatment.  In the assessment the examiner indicated the 
veteran reported his marriage was stable and he had a 
relatively good relationship with his children.  The 
assessment was severe PTSD and alcohol abuse.  The examiner 
indicated the veteran's affect was flat and that he did not 
look at the examiner even once throughout the entire 
interview.  No GAF scale score was noted.

During a February 1997 VA psychiatric examination the veteran 
reported still be married to the same woman, and being sober 
for over four years.  He also reported being prescribed 
Trazadone for sleep, but feeling that he woke up with a 
"drug hangover."  He reported he would rather use over the 
counter Tylenol PM and Benadryl.  He reported not working 
full time "for a long time," selling a power washing 
business to his son, and currently working part-time jobs, 
earning less than $15,000 per year.  He reported extreme 
"tiredness," depression, and anxiety.  He reported 
continuing flashbacks when helicopters flew overhead, and 
relating the foliage in his back yard to the central 
highlands of Vietnam.  He reported being seen by a VA 
psychiatrist every four to six weeks, and seeing a VA 
counselor every month.  He reported this was helping him.  He 
reported still being on Prozac.  The examiner indicated the 
veteran was dressed neatly for the interview, but was 
somewhat shabby, wearing old scuffed tennis shoes, and did 
"not look very well put together."  The diagnoses were: 
(Axis I) PTSD complicated by secondary alcoholism, now in 
remission; (Axis II) not a relative diagnostic area; (Axis 
III) cysts were removed in outpatient surgery; (Axis IV) 
current stressors are his inability to make contact with 
people in a meaningful way, inability to hold down a job, and 
pressure of his three children still upon him; (Axis V) GAF 
of 43, according to the American Psychiatric Association : 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), with major impairment in work, family 
relationships, and dealing with friends.  He is unable to 
work and is quite reclusive.  He is, however, very well 
spoken and people do respond to him positively at first, so 
the examiner put him a little higher in the next category in 
terms of friendships.

In a September 1997 statement the veteran indicated it was 
very difficult to attend school due to a sense of 
"crowding" and claustrophobia.

During a July 1998 VA psychiatric examination the veteran 
reported still being married to the same woman, working part-
time for a security company, seeing a VA counselor once a 
month, being prescribed Prozac, doxepin, and Benadryl, and 
being currently in "transition" between psychiatrists, and 
losing his job of over 24 years because he missed too much 
work.  He reported his mood was "just getting by," being 
more irritable than others, being hypervigilant, having a 
"hyperstartle response," having reduced concentration, 
having flashbacks 2-3 times per week, having decreased 
energy, having a continuing sleep disturbance, and having 
nightmares.  He denied auditory and visual hallucinations as 
well as obsessive compulsive symptoms and mania, and suicidal 
ideations.  Upon mental status examination the veteran was 
noted to be well kept, but had no eye contact whatsoever with 
the examiner.  He was noted to be oriented to person, place, 
and time.  His memory was noted to be intact for immediate, 
recent, and remote events.  His abstract and concrete 
reasoning were noted to be normal, his speech was not noted 
to be pressured, but not much inflection was noted in his 
voice, and his affect was blunted, which did not change when 
describing the events in Vietnam which he found to be 
stressful.  His thoughts were noted to be goal oriented, and, 
while his motor movements were mildly restless, they were not 
exacerbated by the discussion of events in Vietnam.  The 
diagnostic impressions were: (Axis I) PTSD, history of 
alcohol dependence; (Axis II) none apparent; (Axis III) no 
acute problems known; (Axis IV) psychosocial and 
environmental stressors are moderate based on limited income; 
(Axis V) GAF of 60, with the highest in the past year also 
60.  The examiner indicated that while the veteran reported 
symptomatology consistent with PTSD, the objective findings 
were notably limited.  One example, he noted, was that when 
he was called from the waiting room his movements were 
somewhat slow, and by no means showed any type of startle 
response when his name was called.  Another example was the 
lack of change of effect when events in Vietnam were 
discussed; another was the lack of change of motor movements 
during the interview; another was his ability to essentially 
watch war movies without being bothered.  The examiner 
concluded with the notation that the current symptomatology 
would be expected to have a mild impact on his social and 
occupational functioning.

In an August 1998 statement the veteran took issue with the 
findings and conclusions of this examination, indicating he 
was unhappy with the "inexperience and hostility" of the 
"young" physician.  He also indicated unhappiness with 
being examined while on his medications.

During a September 1998 VA psychiatric examination, in which 
the examiner indicated he did not have or review the claims 
file, the veteran reported still being on Prozac, doxepin, 
and Benadryl, for sleep.  He reported still being married to 
the same woman, being a student, having continuing sleep 
disturbance, nightmares, hypervigilance, fatigue, no close 
friends, avoiding crowds, having an exaggerated startle 
response, poor concentration, anxiety, irritability, 
detachment from others, and night sweats.  Upon mental status 
examination he again was noted to cast his eyes down during 
the interview, appeared depressed, had a soft voice and 
seemed "distractible," but had no suicidal or homicidal 
ideations.  His sensorium and memory were noted to be intact, 
his mood was depressed and anxious, but no evidence of 
psychotic thought, mood, or perceptual disorder was noted.  
His judgment and insight were noted to be fairly good.  The 
diagnostic impressions were: (Axis I) PTSD with major 
depression, and history of alcohol dependence, in remission 
for six years; (Axis II) no diagnosis; (Axis III) no physical 
conditions which directly affect the Axis I or II diagnoses; 
(Axis IV) psychosocial and environmental stressors are at 
least moderate, being financial and social; (Axis V) GAF of 
approximately 42-45.  The examiner indicated the veteran had 
serious impairment in his social, occupational, and school 
functioning.

During a December 1998 VA psychiatric examination, in which 
the examiner indicated he extensively reviewed the claims 
file, he indicated that essentially all findings and 
diagnoses were identical to the September 1998 examination, 
and that the veteran's GAF scale score was based solely on 
his PTSD symptomatology, as the veteran reported being 
abstinent from alcohol for approximately six years.

During the pendency of this appeal the schedular criteria for 
evaluating PTSD were changed, effective from November 7, 
1996.  Where the law or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991). 

The veteran's service-connected PTSD is currently rated 30 
percent.  Under the criteria for rating mental disorders in 
effect since the regulatory change on November 7, 1996, a 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Applying the same symptomatology as discussed above, the GAF 
scale scores, and rationale as with the former PTSD criteria, 
from November 7, 1996, the Board finds that the veteran's 
symptomatology does not exhibit the necessary flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks), impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships as to warrant a 50 
percent rating under the revised criteria.
This does not end the Board's inquiry, however, as, under 
Karnas, the Board must consider whether the rating criteria 
that were in effect prior to September 7, 1996 are more 
favorable to the veteran.    

Under the former criteria, found at 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1992), a 70 percent rating required 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent rating 
required that the veteran's ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.

A 30 percent rating required a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms must 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The term "definite" has been 
defined as "distinct, unambiguous, and moderately large in 
degree," and representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA. O.G.C. Prec. Op. No. 9-93 (Nov. 9, 
1993); Hood v. Brown, 4 Vet. App. 301 (1993).

As noted above, the veteran has been employed at least part-
time or as a student during most of the period since he filed 
his claim.  The relevant medical evidence shows no psychotic 
behavior during this period.  He has been married to the same 
woman since his return from Vietnam.  His memory of recent 
and distant events has been normal during this period, as 
have his interpretive skills, and he has denied auditory and 
visual hallucinations as wells as obsessive compulsive 
symptoms and mania, and suicidal or homicidal ideations.  He 
has also been oriented to person, time and place during this 
time.  However, the record also indicates that he continues 
to have sleep disturbance, nightmares, flashbacks, 
hypervigilance, fatigue, few close friends, fear of crowds, 
an exaggerated startle response, poor concentration, anxiety, 
irritability, and detachment from others.  There is also 
indication that the veteran must be maintained on psychiatric 
medications and be followed by VA on a regular basis.  
Moreover, as correctly pointed out by the veteran's 
representative, in his statement in the July 1999 Informal 
Hearing Presentation, DSM-IV indicates that a GAF score 
between 41 and 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school functioning, 
and some of the GAF scores in recent years have been within 
such a range. 

The Board notes the various examinations have indicated 
impairment from mild to moderately impaired (December 1991), 
to severe (November 1995), major (qualified by being a little 
higher in terms of friendships) (February 1977), mild (July 
1998), and serious (although the psychosocial and 
environmental stressors were noted to be "at least 
moderate").  When the notes to the former DC 9411 are 
considered, which indicate that social impairment per se is 
of value only in substantiating the degree of disability 
based on all the findings, the Board does not find serious 
impairment, but when the considerable amount of clinical 
evidence is weighed, it is at least in relative equipoise on 
the question of whether the veteran's PTSD has been 
productive of considerable social and industrial impairment 
since September 30, 1991, within the meaning of the old 
rating criteria. 
Thus, the Board finds the evidence, viewed in its entirety, 
indicates that by reason of psychoneurotic symptoms the 
veteran's reliability, flexibility and efficiency levels are 
so reduced as to result in considerable industrial 
impairment.  Based on the foregoing, the Board finds the 
veteran's PTSD symptomatology rises to the level required for 
a 50 percent rating under the former criteria for the period 
from September 30, 1991.  The Board further finds that, as 
the evidence is in relative equipoise on the question of 
whether the veteran's PTSD is productive of considerable 
industrial impairment, it follows that the disability in 
question is not productive of severe impairment so as to 
support a 70 percent rating, within the meaning of the cited 
legal authority.    

Accordingly, the evidence supports a 50 percent rating, from 
September 30, 1991, for the veteran's service-connected PTSD, 
under the former criteria.

Additionally, as noted above, the Board finds no indication 
that the veteran's PTSD is so unusual or exceptional that the 
regular schedular standards are inadequate to evaluate his 
disability.  In this regard, the Board notes that there has 
been no showing that the veteran's PTSD has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating), or necessitated frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  In the absence of such 
factors as those noted above, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

A rating of 50 percent for service-connected PTSD, from 
September 30, 1991, is granted, subject to the law and 
regulations governing the payment of VA compensation 
benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

